Citation Nr: 9929537	
Decision Date: 10/14/99    Archive Date: 10/21/99

DOCKET NO.  93-14 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 50 
percent for a psychiatric disability currently manifested by 
a brief psychotic disorder.

2.  Entitlement to a compensable disability evaluation for 
rheumatoid arthritis.


REPRESENTATION

Appellant represented by:	National Veterans Legal 
Services, Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

R. Acosta, Associate Counsel


INTRODUCTION


The veteran served on active duty from February 1952 to 
February 1954.

The two above matters come before the Board of Veterans' 
Appeals (Board) on appeal from a May 1992 confirmed rating 
decision of the Department of Veterans Affairs (VA) San Juan, 
Puerto Rico, Regional Office (RO), which denied claims for a 
rating exceeding 10 percent for the service-connected 
psychiatric disability and a compensable rating for the 
service-connected rheumatoid arthritis.

A travel board hearing (TBH) was held on May 12, 1993, in San 
Juan, Puerto Rico, before Albert D. Tutera, who was a Member 
of the Board at the time but who no longer works at the 
Board.  A transcript of the hearing is of record.  The 
appealed matters were remanded in March 1995, under the 
subscription of the above member of the Board, for additional 
development.  As a result of this additional development, the 
rating assigned for the service-connected psychiatric 
disability was increased, in a June 1998 rating decision, to 
50 percent disabling, which is the rating that is currently 
in effect.  Thereafter, the veteran was advised of his right 
to have a second hearing before another member of the Board 
due to the unavailability of the one who chaired the May 1993 
TBH but the veteran responded, in a handwritten statement 
that he signed in July 1999, the pertinent part of which has 
been translated by the Board's official translator, that he 
believed that "another hearing at this time would not be 
necessary." 

The first of the two appealed matters is now ready for its 
disposition by the Board, while the second matter needs 
additional development and will therefore be addressed in the 
remand portion of the present decision/remand.

FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
issue of entitlement to an increased rating for the service-
connected psychiatric disability has been obtained and 
developed by the agency of original jurisdiction.

2.  While the service-connected psychiatric disability 
currently is essentially manifested by a profound depression, 
the veteran has been found to currently be an individual who 
is oriented in the three spheres, has been fully aware of the 
interview situations, is in contact with reality, has 
adequate memory, a well-maintained intellectual functioning 
and a fair judgment, has no suicidal/homicidal ideations and 
is able to take adequate care of his personal appearance and 
hygiene.

3.  It has not been objectively shown that the service-
connected psychiatric disability presents a set of 
circumstances that might be considered exceptional or unusual 
so as to warrant further consideration of the appealed claim 
for an increased rating on an extra-schedular basis.


CONCLUSION OF LAW

The schedular criteria for a disability evaluation in excess 
of 50 percent for the service-connected psychiatric 
disability currently manifested by a brief psychotic disorder 
have not been met and the preponderance of the evidence is 
against such a higher rating.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.130, 4.132, Part 4, Diagnostic Code 
9210 (1996); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.125, 4.126, 
4.130, Part 4, Diagnostic Code 9210 (1999).


REASONS AND BASES FOR THE FINDINGS AND CONCLUSION

Initially, the Board finds that, in accordance with 
38 U.S.C.A. § 5107(a) (West 1991), and Murphy v. Derwinski, 1 
Vet. App. 78 (1990), the veteran has presented a well-
grounded claim for an increased rating for the service-
connected psychiatric disability.  The facts relevant to the 
present appeal have been properly developed and VA's 
obligation to assist the veteran in the development of the 
appealed claim (not to be construed, however, as shifting 
from the claimant to VA the responsibility to produce 
necessary evidence, per 38 C.F.R. § 3.159(a) (1999)), has 
been satisfied.  Id.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1, Part 4 (1999) (Schedule).  Separate rating codes 
identify the various disabilities.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded  history.  
38 C.F.R. § 4.2 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (1999).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).

At the outset, the Board sees it fit to briefly make 
reference to two pertinent decisions by the United States 
Court of Veterans Appeals (known as the United States Court 
of Appeals for Veterans Claims since March 1999, hereinafter 
referred to as "the Court") regarding the evidence that is 
to be analyzed when a claimant is seeking an increased rating 
for a service-connected disability.  The Court has said that, 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern 
and that, although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See, Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

More recently, the Court further explained, or clarified, its 
ruling in Francisco by saying that that decision does not 
stand for the proposition that the most recent examination is 
necessarily and always controlling, particularly when there 
is at least one earlier examination report in the record that 
is relevant and adequate and possibly more complete and 
thorough than the most recent one.  See, Powell v. West, No. 
98-1675 (U.S. Vet. App. Sep. 21, 1999).  That was precisely 
the factual situation in this very recent case of Powell, in 
which the Court noted that the most recent examination report 
of May 1997, on which the Board relied to deny the appeal of 
a claim for an increased rating, was inadequate and that two 
earlier examination reports that were produced in January 
1995, which the Board did not take into consideration, were 
not only both relevant and adequate but provided evidence 
that was not in contradiction with the scarce data that was 
reported in May 1997 and that supported the veteran's 
contentions regarding his entitlement to an increased rating.

In the present case, the Board notes that a review of all the 
pertinent evidence in the record has been accomplished and 
that, pursuant to the above cited decisions by the Court in 
Francisco and Powell, major emphasis has been placed not only 
on the most recent medical evidence in the record, which 
consists of the report of a VA mental disorders examination 
that was conducted in October 1997, but in the report of 
another VA mental disorders examination that was conducted 
much earlier, in August 1995, as both documents provide the 
clearest, more accurate and complete picture of the severity 
of the service-connected psychiatric disability, the rating 
of which the veteran seeks to have increased.

First Issue
Entitlement to a disability evaluation in excess of 50 
percent for
the service-connected psychiatric disability currently 
manifested
by a brief psychotic disorder:

The veteran contends that he is entitled to an increased 
rating for the service-connected psychiatric disability, on 
account of the current severity of the disability.

At the outset, the Board notes that VA regulations pertaining 
to the evaluation of service-connected mental disorders were 
revised in November 1996, while the present appeal was still 
pending.  The veteran is entitled to have the claim for an 
increased rating evaluated under both sets of regulations 
(i.e., both the set containing the rating criteria that was 
in effect prior to the November 1996 revision (codified at 38 
C.F.R. § 4.132, Part 4, Diagnostic Code 9210 (1996), 
hereinafter referred to as "the old criteria") and the set 
that contains the rating criteria that came in effect 
following that revision (codified at 38 C.F.R. § 4.130, Part 
4, Diagnostic Code 9210 (1999), hereinafter referred to as 
"the new criteria") and to have the claim decided under the 
most favorable version of the applicable regulations.  See, 
in this regard, Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  In the present case, the record shows that the RO 
has reviewed the claim for an increased rating under both 
sets of rating criteria and the Board has acted likewise, as 
shown in the discussion that follows.

Under the old criteria, the current 50 percent rating is 
warranted when there is considerable impairment of the 
individual's social and industrial adaptability.  38 C.F.R. 
§ 4.132, Part 4, Diagnostic Code 9210 (1996).

Under the new criteria, the current 50 percent rating is 
warranted when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Part 4, Diagnostic Code 
9210 (1999).

Under the old criteria, a 70 percent rating is warranted when 
there is lesser symptomatology than that required for a 100 
percent rating but the symptomatology nevertheless is 
productive of severe impairment of the individual's social 
and industrial adaptability.  38 C.F.R. § 4.132, Part 4, 
Diagnostic Code 9210 (1996).

Under the new criteria, a 70 percent rating is warranted when 
the service-connected mental disorder is productive of 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, Part 4, 
Diagnostic Code 9210 (1999).

Under the old criteria, a 100 percent (total) rating is 
warranted when the active psychotic manifestations are of 
such extent, severity, depth, persistence or bizarreness as 
to produce total social and industrial inadaptability.  
38 C.F.R. § 4.132, Part 4, Diagnostic Code 9210 (1996).

Under the new criteria, a 100 percent (total) rating is 
warranted when the service-connected mental disorder is 
productive of total occupational and social impairment due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation or own name.  
38 C.F.R. § 4.130, Part 4, Diagnostic Code 9210 (1999).

According to the report of the August 1995 VA mental 
disorders examination, the veteran came to the office 
accompanied by his wife and was examined without her 
presence.  She was interviewed posteriorly.  The examiner 
noted that the claims folder and the medical record were 
evaluated both prior to and after the examination of the 
veteran.  The examiner noted that the veteran, a 67-year old 
individual, used to work for himself but claimed that he had 
not worked for over 20 years.  He said that he had a store 
where he used to sell fluid gas and that he had been 
hospitalized in the past at the old Clínica Juliá (a well 
known private psychiatric institution in Puerto Rico) but it 
was noted that there was no evidence of more recent 
psychiatric hospitalizations in the computer file, although 
the veteran was followed regularly at the Mental Hygiene 
Clinic and he was on medication.

Regarding the veteran's subjective complaints, the above 
report reveals that the veteran reported a feeling of guilt 
and crying spells and complained of a feeling of hearing 
somebody calling him at night.  It was reported (presumably 
by his wife) that he was always angry, explosive, that he 
tolerated little and had a lack of interest and that he also 
had episodes of rage, with depressive components.  The 
veteran's wife said that the veteran slept very poorly, did 
not tolerate noises and particularly was very explosive and 
"assaltive" towards her and their three teenage children.  
She also said that neither she nor the veteran got involved 
in anything productive.

Regarding the examiner's objective findings, the above report 
reveals that the veteran was a well-developed, but overweight 
man at 215 lbs. and 5'8" of height, who was dressed 
casually, looked clean and carried a wooden cane.  He looked 
tense, was very "verborrheic" and was evidently depressed 
underneath, but was cooperative.  He evidently tolerated 
little and had a lot of referential persecutory ideations and 
a history of auditory hallucinations, but that was not the 
case at the present time.  He was oriented in the three 
spheres and his memories were preserved.  No blocking was 
detected, no suicidal ruminations were found and, in the 
examiner's opinion, what predominated was this evidence of 
getting explosive and having a lack of tolerance.  His 
sensorium was considered preserved and, while there were some 
defects in the most recent memory, he was well oriented, his 
judgment was fair and he differentiated well between right 
and wrong.  He was considered to be competent, for VA 
purposes, and no diagnostic tests were considered applicable.  
The diagnosis was listed as a brief reactive psychosis and a 
global assessment of functioning (GAF) score of 50 was 
assigned.
 
In October 1997, a little over two years after the above VA 
mental disorders examination, the veteran was re-examined by 
another VA psychiatrist and the resulting report of this more 
recent VA mental disorders examination is of record.  This 
report reveals that a review of the records that were made 
available to the examiner was conducted and that the veteran 
said, as he had said earlier, that he was admitted "many 
years [ago]" to a private psychiatric institution in Hato 
Rey, Puerto Rico and that he was currently receiving 
outpatient medical treatment from VA for multiple medical 
conditions, including the service-connected psychiatric 
disability.

According to the above report, when questioned about his 
condition, the veteran said the following:  "I have problems 
with my children.  Teenagers now[a]days are not the same as 
when I was young, when I was brought up.  They do not respect 
the same.  I try to explain to them how I feel and about my 
condition and how I need them to help me."  He then, 
according to the subscribing psychiatrist, went on to 
elaborate on multiple situations where he entered into 
conflict, most of all with his 19-year old son.  He referred 
being depressed because of his children's attitude that he 
perceived as disrespectful and ungrateful.  He also said that 
they thought that they could control him and that they wanted 
to take over the house.  On one hand, he resented greatly his 
son's attempts to overcome his authority but, on the other 
hand, he described that son as an excellent student and a 
hard worker.  Still, he said that he was depressed because he 
perceived that his authority was not taken into consideration 
and that his wife was not supportive of him.  He also 
reported problems with his neighbors, who had called the 
police when he woke up at night and made noises in his house, 
and complained of being locked in at night in the bedrooms 
area of his home, by his own family.

The above report also reveals that, on objective examination, 
the veteran was a well-developed individual who came to the 
interview casually dressed and groomed.  He had about a two 
days growth of beard, was very well aware of the interview 
situation and in contact with reality.  He was quite 
verborrheic, but organized in his statements, and his answers 
were all relevant and coherent.  The content [of his 
complaints/statements] dealt with multiple family problems, 
most of all involving his relationship with adolescent or 
young adult children in the house.  He complained of being 
depressed and set aside by his family, and resented that he 
was feeling like cornered in his house and that his authority 
apparently was not being taken into consideration.  He 
described himself as having a very strong character and 
apparently was afraid that, at some point, he would lose his 
control.

Also according to the above report, the veteran said that he 
tried to avoid confrontations, by spending time away from the 
house in a small piece of land that he had where he had small 
animals and plants, some of which he used organically as home 
remedies for his other physical conditions.  He was somewhat 
referential, but not overtly delusional.  He was not actively 
hallucinating and did not describe any hallucinatory 
experiences.  He did not verbalize overt homicidal ideas but 
he did refer isolation and avoidance.  The affect was 
constricted, the mood was most of all depressed, but he was 
oriented in person, place and time, had adequate memory, 
well-maintained intellectual functioning, fair judgment and 
superficial insight.

The veteran, according to the above report, was considered 
competent to handle VA funds, no diagnostic tests were 
considered needed and the diagnosis, which was rendered after 
the examiner had the opportunity of reviewing the entire file 
and was in accordance with the provisions of the DSM-IV, was 
of a brief psychotic disorder, with marked stressors, in Axis 
I, and a borderline personality disorder, in Axis II.  Also, 
"multiple family problems (relationship with wife and 
children)" was listed as the diagnosis in Axis IV, which the 
Board notes is the axis that is normally reserved to report 
psychosocial and environmental problems that may affect the 
diagnosis, treatment and prognosis of a mental disorder.  A 
GAF score of "55-50" was assigned.

The Board finds that the current symptomatology does not 
fulfill the criteria for ratings exceeding 50 percent under 
neither set of regulations because it does not reveal that 
the veteran currently is an individual who has severe or 
total social and industrial impairment manifested by 
obsessional rituals that interfere with routine activities, 
illogical, obscure or irrelevant speech, near-continuous 
panic or depression that affects the ability to function 
independently, appropriately and effectively, spatial 
disorientation, gross impairment in his thought processes or 
communications, persistent delusions or hallucinations, 
grossly inappropriate behavior, disorientation, etc.  
Instead, the record shows that the veteran is an individual 
who is oriented in the three spheres, has been fully aware of 
the interview situations, is in contact with reality, has 
adequate memory, a well-maintained intellectual functioning 
and a fair judgment, has no suicidal/homicidal ideations and 
is able to take adequate care of his personal appearance and 
hygiene.

The Board certainly is aware that the pertinent evidence in 
the record reveals an individual with an explosive 
personality and a lack of tolerance who is evidently 
depressed and tense, is somewhat referential, although not 
overtly delusional, has a constricted affect and complains of 
isolation and avoidance.  However, it must be noted that the 
current severity of the symptoms has already been 
acknowledged by VA in the form of the currently-assigned 
rating of 50 percent, which is felt to be an adequate (or 
maybe even a more-than-adequate) rating at this time and, 
again, the rating criteria that are necessary for ratings 
exceeding 50 percent have not been met.

In view of the above, the Board concludes that a schedular 
rating in excess of 50 percent for the service-connected 
psychiatric disability is not warranted, as the preponderance 
of the evidence is against a grant of such higher ratings.  
The claim has failed and must be denied.

Finally, it is noted that the Court has held that the Board 
is precluded by regulation from assigning an extra-schedular 
rating for a service-connected disability under 38 C.F.R. § 
3.321(b)(1) (1999) in the first instance.  See, Floyd v. 
Brown, 9 Vet. App. 88 (1996).  The Court has further held 
that the Board must address referral under § 3.321(b)(1) only 
where circumstances are presented which the Director of the 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  See, Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  In the present case, the Board has reviewed 
this aspect of the above claim for an increased rating with 
the above mandates in mind but has found no basis for further 
action in that regard.



SEE THE FOLLOWING PAGES FOR THE ORDER, REMAND SECTION,
SUBSCRIPTION AND NOTICE OF APPELLATE RIGHTS

ORDER

A disability evaluation in excess of 50 percent for the 
service-connected psychiatric disability is denied.


REMAND OF THE SECOND ISSUE

Entitlement to a compensable disability evaluation for
the service-connected rheumatoid arthritis:

The veteran contends that he is entitled to an increased 
rating for the service-connected rheumatoid arthritis, on 
account of the current severity of the disability.  After a 
review of the evidentiary record, the Board finds that 
additional development is necessary.  In particular, it is 
noted that a question has arisen as to whether rheumatoid 
arthritis is the appropriate diagnosis in the present case 
and, if it is and, as it seems, the rheumatoid process is 
currently inactive, the RO has yet to assign ratings for all 
joints affected by the rheumatoid process, if any, as 
required by Diagnostic Code 5002 of the Schedule, which is 
the diagnostic code addressing the rating of rheumatoid 
arthritis.  See, 38 C.F.R. § 4.71a, Part 4, Diagnostic Code 
5002 (1999).  In order to be able to make informed decisions 
regarding the above questions, the RO also needs to schedule 
the veteran for a VA medical examination by a specialist in 
rheumatology and any other medical examinations and/or tests 
or studies deemed necessary by that specialist.

Regarding the question of whether the diagnosis of rheumatoid 
arthritis is appropriate in this particular case, the Board 
notes that, while the veteran has been service-connected for 
this disability for some time now, a diagnosis of 
"rheumatoid arthritis, by claim folder" was rendered in the 
report of a VA "bones" medical examination that was 
conducted in August 1995 and, thereafter, a VA physician 
(whose specialty is unclear but appears to psychiatry) 
suggested, in a February 1998 handwritten statement, that the 
diagnosis may be incorrect and that the veteran actually may 
be suffering from degenerative joint disease (DJD), "a 
disease process which is seen with advancing age, although 
major trauma and repetitive joint use may contribute to its 
manifestation in younger patients."

Regarding the need for the RO to assign any separate ratings 
for every single joint that is affected by the rheumatoid 
arthritis, if any and if the diagnosis of rheumatoid 
arthritis is ruled appropriate, the Board notes that 
Diagnostic Code 5002 mandates that, whenever the rheumatoid 
arthritis only involves chronic residuals (i.e., is 
inactive), such as limitation of motion or ankylosis, the RO 
should rate under the appropriate diagnostic codes for the 
specific joints involved, assigning a rating of 10 percent 
for each such major joint or group of minor joints affected 
by limitation of motion whenever the limitation of motion is 
noncompensable.  See, in this regard, 38 C.F.R. § 4.71a, Part 
4, Diagnostic Code 5002 (1999).  Also, if the rheumatoid 
arthritis were found to be active, then the same diagnostic 
code provides specific rating criteria for ratings ranging 
between 20 and 100 percent.

The Court has held that the duty to assist veterans in the 
development of facts pertinent to their claims under 
38 U.S.C.A. § 5107(a) (West 1991) and 38 C.F.R. § 3.103(a) 
(1999) requires that VA accomplish additional development of 
the evidence if the record currently before it is inadequate.  
This requirement is not optional, nor discretionary.  Littke 
v. Derwinski, 1 Vet. App. 90, 92 (1990).  Accordingly, the 
appealed matter is REMANDED for the following development:

1.  The RO should inform the veteran, in 
writing, that he is free to furnish any 
additional pertinent evidence and 
argument while the appealed matter 
remains on remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  
He should also be advised, in the same 
written communication, of his obligation 
to cooperate with the development of the 
appealed claim, which includes his duty 
to report for all scheduled medical 
examinations.  He should further be 
informed that the consequences of his 
failing to report for a VA examination 
without good cause might include the 
denial of the appealed claim for VA 
benefits.  See, 38 C.F.R. §§ 3.158, 3.655 
(1999).

2.  The veteran should be afforded a VA 
medical examination by a specialist in 
rheumatology.  Copies of all 
notifications and other communications 
sent to the veteran should be made part 
of the claims folder and, if the veteran 
fails to report for this examination 
without good cause, the RO should 
indicate so in a memorandum to the file.

The claims folder, including a copy of 
this remand, should be made available to 
the examiner prior to the examination.  
He or she should be asked to review all 
the pertinent evidence in the record, to 
include the report of the August 1995 VA 
"bones" medical examination and the 
medical opinion of February 1998, as well 
as a copy of the present remand.

The examiner should then be asked to 
request, and interpret for the record, 
any additional examinations, studies or 
tests deemed necessary, examine the 
veteran and thereafter submit a 
comprehensive and legible report of 
medical examination which should include, 
at least, the following information:

A.  A statement as to whether he or 
she reviewed the claims folder, 
including a copy of this remand, 
prior to the examination.

B.  His or her opinion as to whether 
the diagnosis of rheumatoid 
arthritis is appropriate in this 
particular case.  

C.  If a diagnosis of rheumatoid 
arthritis is, in the examiner's 
opinion, appropriate in the present 
case, the examiner's opinion 
regarding whether the arthritis 
currently is active or inactive.  If 
it is active, he or she should be 
asked to describe the current 
severity of the disability, taking 
into consideration the rating 
criteria set forth in Diagnostic 
Code 5002 of the Schedule.  If it is 
inactive, he or she should then 
thoroughly describe its 
extent/impact on the veteran's 
musculoskeletal system, to include 
specific comments regarding any 
limitation of motion and/or 
ankylosis of every single joint that 
is affected by the rheumatoid 
process.  The examiner should be 
reminded that limitation of motion 
must be objectively confirmed by 
findings such as swelling, muscle 
spasm or satisfactory evidence of 
painful motion.

D.  If a diagnosis of rheumatoid 
arthritis is, in the examiner's 
opinion, inappropriate in the 
present case, the examiner's opinion 
regarding (1) what disabilities of 
the musculoskeletal system are 
currently manifested and (2) for 
each such disability, whether it is 
as likely as not that that 
disability is causally related to 
service.  In answering these two 
questions, particularly the one 
regarding causation, the examiner is 
to be reminded that the disability 
was originally rated as mere 
arthritis of multiple joints when 
service connection was granted in 
1955.  Then, for each disability 
that, in the examiner's opinion, is 
indeed likely related to service, 
the examiner's opinion regarding its 
current severity.

3.  Following completion of all the 
foregoing, the RO should review the 
claims folder and ensure that the 
requested development has been fully 
accomplished, that all actions in that 
regard have been fully documented in the 
record and that the report of the medical 
examination requested in this remand has 
been associated with the file.  If any 
development is found to be incomplete, 
appropriate corrective action should be 
implemented at once.

4.  Once the RO has verified that all the 
above development has been fully 
accomplished, the RO should then re-
adjudicate the matter on appeal, taking 
into consideration all applicable VA 
laws, regulations and diagnostic codes, 
to include Diagnostic Code 5002.

If, after the re-adjudication of the above issue, the benefit 
sought on appeal remains denied, the RO should provide the 
veteran with a Supplemental Statement of the Case, with an 
appropriate period to respond.  Thereafter, the case should 
be returned to the Board, for its review on appeal.

The veteran hereby is advised that the purpose of this REMAND 
is to further develop the record and to afford him due 
process of law and that, consequently, no action is required 
of him at this time until he receives further notice from VA.  
He also is hereby again reminded that he has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

The appealed claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals







